DETAILED ACTION
Claims 1-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 8/3/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities: “comprising” at the end of the preamble (line 2) should be followed by a colon.  
Appropriate correction is required.
Claims 5 and 10 are objected to because of the following informalities: line 3 of each claim recites, “the time duration.” In the context of the claim and the art, this limitation is clearly related to the timer in parent claims 4 and 9. That said, the term has not been properly introduced.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US PG Pub 2021/0058285).
As per claim 1, Wu et al. teach a method for performing a Scell Beam Failure Recovery (BFR) procedure by a user equipment (UE) in a wireless communication system, the method comprising:
 transmitting a message indicating that the Scell BFR procedure is triggered via a cell [Wu, ¶ 0035, “When the beam failure occurs in the SCell, the terminal determines, based on the indication of the configuration information, whether to send a beam failure recovery request message to the network device, and if yes, starts a beam failure recovery procedure”, Fig. 1, step 12 shows that a beam failure occurs in an SCell (see ¶ 0034). When this occurs, the UE uses configuration information received (see step 11, ¶s 0032, 0033, 0036-0040) to initiate a beam failure recovery procedure. The beam failure recovery procedure includes the UE transmitting a beam failure recovery message to the network.]; 
incrementing a counter by 1 if the UE does not receive a response to the message [Wu, ¶ 0049, “if beam recovery indication information fed back by the network device is not received in a preset time period, resending the beam failure recovery request message to the network device, until the beam recovery indication information is received or a quantity of sending times reaches a preset threshold, where the preset time period may be defined by a protocol or configured by the network device; and if the terminal does not receive, in the preset time period (such as a random access response window configured by the network device), the beam recovery indication information sent by the network device, the terminal may resend the beam failure recovery request message, and add 1 to an SCell beam failure recovery counter, until the terminal receives the beam recovery indication information sent by the network device, or the quantity of sending times of the beam failure recovery request message reaches the preset threshold (the SCell beam failure recovery counter reaches a preset threshold)”, After the UE sends the beam recovery request message to the network, it awaits beam recovery indication information. If no beam recovery information is received within a prescribed time (or according to a timer), then the SCell beam failure recovery counter is incremented by 1. The SCell beam failure recovery counter has a maximum threshold (see also ¶ 0050).]; and 
deactivating the Scell if the counter reaches a maximum value [Wu, ¶ 0050, “If the beam recovery indication information sent by the network device is still not received after the quantity of sending times of the beam failure recovery request message reaches the preset threshold, the terminal determines that beam recovery of the SCell fails, and automatically triggers a beam recovery failure processing action of the SCell”, If the SCell beam failure recovery counter reaches its threshold, then a beam recovery failure processing action is performed. The beam recovery failure processing action includes deactivating the SCell (see ¶s 0054 and 0057).]
As per claim 2, Wu et al. teach the method of claim 1. Wu et al. also teach further comprising: initiating a BFR procedure for the cell [Wu, ¶ 0050, “If the beam recovery indication information sent by the network device is still not received after the quantity of sending times of the beam failure recovery request message reaches the preset threshold, the terminal determines that beam recovery of the SCell fails, and automatically triggers a beam recovery failure processing action of the SCell”, If the SCell beam failure recovery counter reaches its threshold, then a beam recovery failure processing action is performed. The beam recovery failure processing action includes deactivating the SCell (see ¶s 0054 and 0057).], if the counter reaches the maximum value [Wu, ¶ 0049, “if beam recovery indication information fed back by the network device is not received in a preset time period, resending the beam failure recovery request message to the network device, until the beam recovery indication information is received or a quantity of sending times reaches a preset threshold, where the preset time period may be defined by a protocol or configured by the network device; and if the terminal does not receive, in the preset time period (such as a random access response window configured by the network device), the beam recovery indication information sent by the network device, the terminal may resend the beam failure recovery request message, and add 1 to an SCell beam failure recovery counter, until the terminal receives the beam recovery indication information sent by the network device, or the quantity of sending times of the beam failure recovery request message reaches the preset threshold (the SCell beam failure recovery counter reaches a preset threshold)”, After the UE sends the beam recovery request message to the network, it awaits beam recovery indication information. If no beam recovery information is received within a prescribed time (or according to a timer), then the SCell beam failure recovery counter is incremented by 1. The SCell beam failure recovery counter has a maximum threshold (see also ¶ 0050).].
As per claim 6, Wu et al. teach a user equipment (UE) in a wireless communication system, the UE comprising: a memory; and at least one processor coupled to the memory and configured [Wu, fig. 5, elements 510 and 59, ¶s 0138, 0140, 0151] to: 
[Wu, ¶ 0035, “When the beam failure occurs in the SCell, the terminal determines, based on the indication of the configuration information, whether to send a beam failure recovery request message to the network device, and if yes, starts a beam failure recovery procedure”, Fig. 1, step 12 shows that a beam failure occurs in an SCell (see ¶ 0034). When this occurs, the UE uses configuration information received (see step 11, ¶s 0032, 0033, 0036-0040) to initiate a beam failure recovery procedure. The beam failure recovery procedure includes the UE transmitting a beam failure recovery message to the network.]; 
increment a counter by 1 if the UE does not receive a response to the message [Wu, ¶ 0049, “if beam recovery indication information fed back by the network device is not received in a preset time period, resending the beam failure recovery request message to the network device, until the beam recovery indication information is received or a quantity of sending times reaches a preset threshold, where the preset time period may be defined by a protocol or configured by the network device; and if the terminal does not receive, in the preset time period (such as a random access response window configured by the network device), the beam recovery indication information sent by the network device, the terminal may resend the beam failure recovery request message, and add 1 to an SCell beam failure recovery counter, until the terminal receives the beam recovery indication information sent by the network device, or the quantity of sending times of the beam failure recovery request message reaches the preset threshold (the SCell beam failure recovery counter reaches a preset threshold)”, After the UE sends the beam recovery request message to the network, it awaits beam recovery indication information. If no beam recovery information is received within a prescribed time (or according to a timer), then the SCell beam failure recovery counter is incremented by 1. The SCell beam failure recovery counter has a maximum threshold (see also ¶ 0050).]; and 
[Wu, ¶ 0050, “If the beam recovery indication information sent by the network device is still not received after the quantity of sending times of the beam failure recovery request message reaches the preset threshold, the terminal determines that beam recovery of the SCell fails, and automatically triggers a beam recovery failure processing action of the SCell”, If the SCell beam failure recovery counter reaches its threshold, then a beam recovery failure processing action is performed. The beam recovery failure processing action includes deactivating the SCell (see ¶s 0054 and 0057).].
As per claim 7, Wu et al. teach the UE of claim 6. Wu et al. also teach wherein the at least one processor is further configured to initiate a BFR procedure for the cell [Wu, ¶ 0050, “If the beam recovery indication information sent by the network device is still not received after the quantity of sending times of the beam failure recovery request message reaches the preset threshold, the terminal determines that beam recovery of the SCell fails, and automatically triggers a beam recovery failure processing action of the SCell”, If the SCell beam failure recovery counter reaches its threshold, then a beam recovery failure processing action is performed. The beam recovery failure processing action includes deactivating the SCell (see ¶s 0054 and 0057).], if the counter reaches the maximum value [Wu, ¶ 0049, “if beam recovery indication information fed back by the network device is not received in a preset time period, resending the beam failure recovery request message to the network device, until the beam recovery indication information is received or a quantity of sending times reaches a preset threshold, where the preset time period may be defined by a protocol or configured by the network device; and if the terminal does not receive, in the preset time period (such as a random access response window configured by the network device), the beam recovery indication information sent by the network device, the terminal may resend the beam failure recovery request message, and add 1 to an SCell beam failure recovery counter, until the terminal receives the beam recovery indication information sent by the network device, or the quantity of sending times of the beam failure recovery request message reaches the preset threshold (the SCell beam failure recovery counter reaches a preset threshold)”, After the UE sends the beam recovery request message to the network, it awaits beam recovery indication information. If no beam recovery information is received within a prescribed time (or according to a timer), then the SCell beam failure recovery counter is incremented by 1. The SCell beam failure recovery counter has a maximum threshold (see also ¶ 0050).].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US PG Pub 2021/0058285) in view of Zhou et al. (US PG Pub 2019/0245737).
As per claim 3, Wu et al. teach the method of claim 1. Wu et al. do not explicitly teach wherein the message is transmitted on a physical uplink control channel via the cell.
	However, Zhou et al. teach wherein the message is transmitted on a physical uplink control channel via the cell [Zhou, ¶ 0334, “In an example, the BFR parameters may indicate one or more PUCCH or scheduling request (SR) resources.  In an example, the one or more PUCCH or SR resource may comprise at least one of: time allocation; frequency allocation; cyclic shift; orthogonal cover code; and/or a spatial setting.  In an example, a BFRQ signal may be a PRACH preamble transmitted via a time/frequency resource of a PRACH resource.  In an example, a BFRQ signal may be a PUCCH/SR transmitted on a PUCCH/SR resource”, The beam failure recovery request (BFRQ) message may be transmitted on the physical uplink control channel (PUCCH, see ¶ 0316). See also ¶s 0336, 0348, and 0356.].

As per claim 8, Wu et al. teach the UE of claim 6. Wu et al. do not explicitly teach wherein the message is transmitted on a physical uplink control channel via the cell.
	However, Zhou et al. teach wherein the message is transmitted on a physical uplink control channel via the cell [Zhou, ¶ 0334, “In an example, the BFR parameters may indicate one or more PUCCH or scheduling request (SR) resources.  In an example, the one or more PUCCH or SR resource may comprise at least one of: time allocation; frequency allocation; cyclic shift; orthogonal cover code; and/or a spatial setting.  In an example, a BFRQ signal may be a PRACH preamble transmitted via a time/frequency resource of a PRACH resource.  In an example, a BFRQ signal may be a PUCCH/SR transmitted on a PUCCH/SR resource”, The beam failure recovery request (BFRQ) message may be transmitted on the physical uplink control channel (PUCCH, see ¶ 0316). See also ¶s 0336, 0348, and 0356.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam failure recovery (BFR) parameters of Zhou et al. into Wu et al. By modifying the beam failure recovery procedure as taught by Wu et al. to include a a BFRQ message on the uplink resources as taught by Zhou et al., the benefits of Improved BFR procedure (see Zhou, ¶s 0316 and 0317) are achieved.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US PG Pub 2021/0058285) in view of Wei et al. (US PG Pub 2020/0267797).
As per claim 4, Wu et al. teach the method of claim 1. Wu et al. do not explicitly teach wherein the counter is incremented until a timer is expired.
However, Wei et al. teach wherein the counter is incremented until a timer is expired [Wei, ¶ 0095, “when a MAC-CE-based BFR procedure is triggered for an SCell, the MAC entity of the UE may start a BFRQ timer.  When the BFRQ timer is running, the MAC entity of the UE may transmit a BFRQ MAC CE if an UL-SCH (e.g., PUSCH) resource for a new transmission is granted by the gNB.  The MAC entity of the UE may consider that the MAC-CE-based BFR procedure for the corresponding SCell has failed when either the BFRQ_Counter reaches a predetermined threshold value (e.g., BFRQ_TransMax) or the BFRQ timer expires”, The Beam Failure Recovery (BFR) procedure includes transmitting a beam failure request (BRFQ) message via a MAC CE (see fig. 1, ¶ 0042). The BFR procedure is subject to a BFRQ timer (see ¶ 0086) and a BFRQ counter (see ¶ 0052). The BFR procedure fails if the timer expires or the BFRQ counter reaches a threshold (BFRQ_TransMax). See also ¶s 0093, 0094.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the BFRQ timer of Wei et al. into Wu et al. By modifying the beam failure recovery procedure as taught by Wu et al. to include a beam failure recovery request timer as taught by Wei et al., the benefits of Improved BFR procedure (see Wei, ¶s 0004, 0032, and 0033) are achieved.
As per claim 9, Wu et al. teach the UE of claim 6. Wu et al. do not explicitly teach wherein the counter is incremented until a timer is expired.
However, Wei et al. teach wherein the counter is incremented until a timer is expired [Wei, ¶ 0095, “when a MAC-CE-based BFR procedure is triggered for an SCell, the MAC entity of the UE may start a BFRQ timer.  When the BFRQ timer is running, the MAC entity of the UE may transmit a BFRQ MAC CE if an UL-SCH (e.g., PUSCH) resource for a new transmission is granted by the gNB.  The MAC entity of the UE may consider that the MAC-CE-based BFR procedure for the corresponding SCell has failed when either the BFRQ_Counter reaches a predetermined threshold value (e.g., BFRQ_TransMax) or the BFRQ timer expires”, The Beam Failure Recovery (BFR) procedure includes transmitting a beam failure request (BRFQ) message via a MAC CE (see fig. 1, ¶ 0042). The BFR procedure is subject to a BFRQ timer (see ¶ 0086) and a BFRQ counter (see ¶ 0052). The BFR procedure fails if the timer expires or the BFRQ counter reaches a threshold (BFRQ_TransMax). See also ¶s 0093, 0094.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the BFRQ timer of Wei et al. into Wu et al. By modifying the beam failure recovery procedure as taught by Wu et al. to include a beam failure recovery request timer as taught by Wei et al., the benefits of Improved BFR procedure (see Wei, ¶s 0004, 0032, and 0033) are achieved.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US PG Pub 2021/0058285) in view of Wei et al. (US PG Pub 2020/0267797) and Zhang et al. (US PG Pub 2021/0029745).
As per claim 5, Wu et al. in view of Wei et al. teach the method of claim 4. Wu et al. do not explicitly teach further comprising: cancelling the triggered Scell BFR if a command to deactivate the Scell from the network within the time duration; and deactivating the Scell although the counter does not reach the maximum value.
However, Zhang et al. teach cancelling the triggered Scell BFR if a command to deactivate the Scell from the network within the time duration; and deactivating the Scell although the counter does not reach the maximum value [Zhang, ¶s, 0120, 0121, 0125, “whether the UE deactivates the secondary cell or the UE deactivates the secondary cell upon receiving the message of deactivating the secondary cell transmitted by the base station, at least one or more of the following operations may be included:...stopping the timer related to the secondary cell, such as the secondary cell deactivation timer sCellDeactivationTimer, the partial bandwidth inactivity timer bandwidthPartInactivityTimer, or the detection timer beamFailureDetectionTimer, wherein the stopping may be to stop the operating timer and set the timer to the initial value;...flushing the counter related to the secondary cell, such as BFI_COUNTER, wherein the flushing may refer to setting the counter to the initial value”, Fig. 4 (and embodiment 6, see ¶ 0111) contemplate the base station sending a command to deactivate the SCell. The deactivation command is triggered while the timer is still running (see ¶ 0121) and the command also results in the counter (BFI_counter) being reset (see ¶ 0125, implying it did not reach maximum value). See also ¶ 0047.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SCell deactivation option of Zhang et al. into Wu et al. By modifying the beam failure recovery procedure as taught by Wu et al. to include a deactivation command as taught by Zhang et al., the benefits of Improved BFR procedure (see Zhang, ¶s 0008 and 0047) are achieved.
As per claim 10, Wu et al. in view of Wei et al. teach the UE of claim 9. Wu et al. do not explicitly teach herein the at least one processor is further configured to: cancel the triggered Scell BFR if a command to deactivate the Scell from the network within the time duration; and deactivate the Scell although the counter does not reach the maximum value.
However, Zhang et al. teach cancel the triggered Scell BFR if a command to deactivate the Scell from the network within the time duration; and deactivate the Scell although the counter does not reach the maximum value [Zhang, ¶s, 0120, 0121, 0125, “whether the UE deactivates the secondary cell or the UE deactivates the secondary cell upon receiving the message of deactivating the secondary cell transmitted by the base station, at least one or more of the following operations may be included:...stopping the timer related to the secondary cell, such as the secondary cell deactivation timer sCellDeactivationTimer, the partial bandwidth inactivity timer bandwidthPartInactivityTimer, or the detection timer beamFailureDetectionTimer, wherein the stopping may be to stop the operating timer and set the timer to the initial value;...flushing the counter related to the secondary cell, such as BFI_COUNTER, wherein the flushing may refer to setting the counter to the initial value”, Fig. 4 (and embodiment 6, see ¶ 0111) contemplate the base station sending a command to deactivate the SCell. The deactivation command is triggered while the timer is still running (see ¶ 0121) and the command also results in the counter (BFI_counter) being reset (see ¶ 0125, implying it did not reach maximum value). See also ¶ 0047.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SCell deactivation option of Zhang et al. into Wu et al. By modifying the beam failure recovery procedure as taught by Wu et al. to include a deactivation command as taught by Zhang et al., the benefits of Improved BFR procedure (see Zhang, ¶s 0008 and 0047) are achieved.
Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Wu et al. (US PG Pub 2021/0058285) in view of Lee et al. (US PG Pub 2019/0357063).
The applied reference (Lee et al.) has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Lee et al. teaches the use of beam failure recovery (BFR) in a system implementing ADAS. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adopt BFR procedures as a way to reduce latency and implement them for a practical implementation within ADAS (see Lee, ¶s 0003, 0006, 0007, and 0010).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of 
As per claim 11, Wu et al. teach the UE of claim 6. Wu et al. do not explicitly teach wherein the at least one processor is further configured to implement at least one advanced driver assistance system (ADAS) function based on signals that control the UE.
	However, Lee et al. teach implement at least one advanced driver assistance system (ADAS) function based on signals that control the UE [Lee, ¶ 0010, “implement at least one advanced diver assistance system (ADAS) function based on signals that control the UE”.].
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement BFR procedure of Wu et al. with the ADAS system of Lee et al. By adapting the BFR procedure of Wu et al. to be implemented as the BFR procedure for the ADAS system of Lee et al., the benefits of reduced latency for driver assistance systems (see Lee, ¶s 0003, 0006, 0007, and 0010) are achieved.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference, Chin et al. (US PG Pub 2021/0028849), teaches beam failure recovery, including a BFI_Counter that has an accompanying threshold (see fig. 2, ¶ 0036).
The reference, Chen et al. (US PG Pub 2021/0013951), teaches a beam failure recovery procedure, including a counter and a timer (see ¶s 0003, 0036-0038).
The reference, Turtinen et al. (US PG Pub 2020/0413273), teaches beam failure detection (see fig. 3, and ¶ 0007).

The reference, Cirik et al. (US PG Pub 2020/0052769), teaches resource management for beam failure recovery (see fig. 37, ¶ 0449).
The reference, You et al. (US PG Pub 2020/0022126), teaches transmitting beam recovery request messages, with an accompanying counter (see ¶s 0157, 0158).
The reference, Wei et al. (2019/0281480), teaches deactivating a SCell, according to a BFI counter and BFD timer (see ¶ 0084).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL H. MASUR whose telephone number is (571)270-7297.  The examiner can normally be reached on Monday to Friday, 6 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Date: 4/8/2021
/PAUL H MASUR/Primary Examiner, Art Unit 2464